t c memo united_states tax_court edilberto tomas guerrero and salvie villaflor guerrero petitioners v commissioner of internal revenue respondent docket no filed date edilberto tomas guerrero and salvie villaflor guerrero pro sese scott b burkholder for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in and a dollar_figure sec_6662 a penalty on petitioner sec_1 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure edilberto guerrero mr guerrero and salvie guerrero’s mrs guerrero federal_income_tax the issues for decision are whether petitioners are entitled to deductions for personal_property_taxes other taxes charitable_contributions and individual_retirement_account ira contributions and whether petitioners are liable for the sec_6662 penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioners filed the petition they resided in california petitioners were notified by the irs by letter in date that their return was being audited the initial contact letter identified the audit issues and informed petitioners of the need to bring records supporting their position with regard to the issues presented in the letter mr guerrero contacted the auditing irs office’s group secretary on date and scheduled an interview on date mr guerrero met with ms tamara burrell the tax_auditor assigned to his return group secretaries make it a point when scheduling appointments to tell taxpayers of the substantiation requirements ms burrell testified that mrs guerrero did not accompany mr guerrero to the meeting however mrs guerrero continued at the interview mr guerrero did not provide any documentation to support the claimed deductions and contended he was entitled to those deductions without having to provide any substantiation ms burrell informed mr guerrero that the taxpayer must maintain some semblance of record keeping and provide records to support the deductions as well as provide validity to the figures that appear on the return respondent issued a notice_of_deficiency to petitioners disallowing dollar_figure of claimed deductions comprising the following personal_property_taxes of dollar_figure other taxes automobile registration of dollar_figure charitable_contributions of dollar_figure and ira contributions of dollar_figure these deductions were disallowed because petitioners failed to provide any checks receipts bills invoices letters confirming donations or any other documents proving the payment of those amounts petitioners timely filed a petition challenging respondent’s denial of their claimed deductions a date letter continued did sign the return and the petition on petitioners’ schedule a itemized_deductions they claimed total deductions of dollar_figure respondent denied dollar_figure of these itemized_deductions personal_property_taxes of dollar_figure other taxes of dollar_figure and charitable_contributions of dollar_figure leaving petitioners with dollar_figure dollar_figure less than the standard_deduction of dollar_figure in adjusting the return respondent allowed the standard_deduction because it provided petitioners with a larger deduction than the allowable itemized_deductions petitioners claimed the ira contributions as above_the_line deductions from the irs notified petitioners they would have another opportunity to substantiate the contested deductions petitioners failed to provide any substantiation at this second interview at trial mr guerrero claimed he lacked substantiating documents for the dollar_figure of charitable_contributions because petitioners made anonymous cash donations to their church mr guerrero also claimed he was unaware that he needed to substantiate the contributions however when asked whether he followed the instructions on the tax_return that relate to charitable_contributions over dollar_figure mr guerrero stated i don’t have to follow them i just put whatever is necessary to put the deduction this is my deduction the cash plate that i donated mr guerrero despite claiming he had some supporting evidence provided no substantiation or explanation for the other claimed deductions even though petitioners’ gross_income is not in issue at trial mr guerrero argued that gain derived from wages salaries and compensation_for_personal_services is not taxable_income in his pretrial memorandum mr guerrero cites various opinions including 281_us_111 he is actually quoting the syllabus accompanying the opinion which is not considered part of the opinion and 231_f_110 2d cir he contends that those cases support the proposition that gain from wages salaries and compensation_for_personal_services is not within the concept of income and thus is not taxable at trial mr guerrero was advised by the court that his case involved deductions and not gross_income and that his position was inconsistent with and nonresponsive to the issues presented petitioners offered no other arguments or evidence i substantiation of claimed deductions opinion deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he is entitled to the deductions claimed see rule a 503_us_79 292_us_435 the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs in addition the taxpayer bears the burden of substantiating the amount and purpose of the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_7491 shifts the burden_of_proof to the commissioner with respect to a factual issue affecting the tax_liability of a taxpayer who meets certain preliminary conditions petitioners failed to cooperate with respondent and did not produce any credible_evidence with respect to any matter in this case see sec_7491 furthermore petitioners did not claim that sec_7491 applies accordingly sec_7491 does not apply in this case although mr guerrero denies having knowledge of the substantiation requirement it is clear respondent made him aware of this duty respondent’s letters ms burrell and this court all informed mr guerrero of his duty to substantiate the claimed deductions yet he repeatedly failed and refused to do so despite petitioners’ adamant denial of any duty to substantiate it is clear taxpayers must provide records supporting their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs accordingly because petitioners have not presented any evidence supporting the claimed deduction amounts they have not met their burden of substantiation and are not entitled to the deductions see hradesky v commissioner supra ii sec_6662 accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 including negligence or disregard of rules or regulations negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances and includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 neely v commissioner 85_tc_943 sec_1 b income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalty of sec_6662 does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax or penalty the taxpayer’s challenge will succeed unless the commissioner produces evidence that the addition_to_tax or penalty is appropriate swain v commissioner supra pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite petitioners failed to provide any substantiation for the deductions respondent disallowed and claimed they were not required to do so alone a failure to substantiate deductions may be indicative of negligence sec_1_6662-3 further petitioners’ repeated failures and refusals to substantiate the claimed deductions despite knowing of the substantiation requirement demonstrates an intentional disregard for sec_6001 see sec_1_6662-3 sec_1_6001-1 income_tax regs petitioners have offered no evidence to contradict this inference and their arguments presented at trial and in their pretrial memorandum do not address the issue at hand petitioners’ reliance on 281_us_111 and 231_f_110 2d cir is misplaced and reflects a misunderstanding of the issues presented in those cases both cases involved assignments of income and whether income was attributable to the person who earned it neither pertains directly to whether deductions must be substantiated thus it cannot be said petitioners acted reasonably or in good_faith given this respondent’s determination of the sec_6662 penalty is sustained to reflect the foregoing decision will be entered for respondent
